DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 10/26/2021.  Claims 1, 4, 9, 11, 15, and 17 have been amended. Therefore, Claims 1-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 101
1.	The Examiner respectfully withdraws rejections under 35 USC 101 for claims 15-20.  Per review, claim 15 now recites “non-transitory”

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
4.	Under Step 1 of the two-part analysis from Alice Corp, claims 1, 9, and 15 are directed to a process (a series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means).  Thus, the claims fall within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claims 9 and 15 recites:
“obtaining a customer support ticket”, “extracting a topic of the customer support ticket using a topic model based on natural language processing techniques”, “converting the customer support ticket to a topic vector representation using the topic model, wherein the topic vector representation identifies the extracted topic and comprises a list of words describing the topic based on a collection of processed customer support tickets”, “extracting one or more features from the customer support ticket”, “generating a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features”, “applying the fingerprint for the customer support ticket to a machine learning similarity model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets”, “wherein the machine learning similarity model is trained using a supervised learning technique that evaluates at least a subset of the processed customer support tickets to determine a probability that the customer support ticket is related to one or more processed customer support tickets from the collection of processed customer support tickets”, “identifying at least one processed customer support ticket from the collection of processed customer support tickets that is related to the customer support ticket, based at least in part on a result of the comparison and a predefined similarity metric”, and “generating one or more recommendations to address a customer support incident associated with the customer support ticket using the at least one processed customer support ticket that is related to the customer support ticket”.
The limitations as drafted under their broadest reasonable interpretation fall within the “mathematical concepts” and “mental processes” groupings of abstract ideas because other than reciting [“using at least one processing device”], the series of steps describe an evaluation process for generating a recommendation for a customer support ticket which encompasses mathematical concepts (i.e., mathematical relationships, formulas, equations, calculations) and mental processes (i.e., observations, evaluations, judgments, and opinions).   See MPEP 2106.04(a)(2)
The Applicant’s Specification emphasizes in the background section Customer support requests are often documented using tickets. In the field of IT (Information Technology), for example, a ticketing system is often used to manage IT tickets. There is often a large number of duplicate and/or otherwise related tickets. For example, in the IT context, related tickets are often encountered when an exchange server fails, or when a failure occurs with a single sign on process. In these types of situations, a number of users will typically submit independent customer support requests, with many users often describing the nature of the request differently, although the root cause for the multiple requests is often the same or at least related. A need therefore exists for improved techniques for aggregating multiple related customer support issues, for example, as part of a root cause analysis for IT issues under investigation. In this manner, related customer support issues can be handled together.

As such, the Specification and limitations of claims 1, 9, and 15 when considered as a whole pertain to mathematical formulas or mental processes necessary for recommending a customer support ticket which can reasonably be characterized as falling within the “mathematical concepts” and “mental process” groupings of abstract ideas. A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. Accordingly, claims 1, 9 and 15 recites an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “using at least one processing device” is at best a tool to implement the abstract idea and does not render the claims patent eligible because the claims require no more than generic computers (See spec, Fig. 7).  The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more as discussed in MPEP 2106.05 (f)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “using at least one processing device” at best the equivalent of merely adding the words “apply it” to the judicial exception. At Step 2B, mere instructions to apply an exception cannot provide an inventive concept.
8.	Claims 2-8, 10-14, and 16-20 are dependent of claims 1, 9 and 15.
For example, claim 2 recites “wherein the topic model employs Latent Dirichlet Allocation techniques”, claims 3, 10, and 16 recite “wherein the topic model distinguishes different words used to describe related incidents”, claims 4, 11, and 17 recite “wherein the topic model is trained over the collection of processed customer support tickets”, claim 6, 13, and 19 recite “wherein the customer support ticket comprises an Information Technology ticket as part of a root cause analysis for one or more Information Technology issues under investigation”, claim 7 recites “wherein the one or more extracted features comprise one or more of a timestamp, a username of a user, additional details of the user, a geo-location of the user, a user site, and a network employed by the user.”, claims 8, 14, and 20 recite “wherein the identified related processed customer support tickets comprise one or more of previously processed customer support tickets and customer support tickets that are processed at substantially the same time as the obtained customer support ticket” further specify the data recited in the abstract idea and/or mathematical concepts for identifying related 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 3-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (2019/0132191) in view of Walthers (2019/0325323).

With respect to claims 1, 9, and 15, 

a memory (¶ 0132: discloses a memory);
a tangible machine-readable storage medium having encoded therein executable code of one or more software programs (¶ 0132: discloses computer readable medium), wherein the one or more software programs when executed by at least one processing device (¶ 0132), operative to implement the following steps:
obtaining a customer support ticket (¶ 0091-0092: discloses at S510 a historical data set is obtained.  The historical data set includes a textual description of a respective incident.); 
extracting, using at least one processing device, a topic of the customer support ticket using a topic model based on natural language processing techniques (¶ 0093: discloses S510 includes extracting features including insight parameters and incident parameters. The insight parameters may include known root causes for incidents, textual descriptions of symptoms, and the like.); 
converting, using at least one processing device, the customer support ticket to a topic vector representation using the topic model (¶ 0095: discloses at S520 a suitability model is created using machine learning based on the historical data set.), wherein the topic vector representation identifies the extracted topic (¶ 0113: discloses keywords identified in the description) and comprises a list of words describing the topic based on 
extracting, using said at least one processing device, one or more features from the customer support ticket (¶ 0113: discloses the extracted features may include a time of creation of ticket, user-name, IP address, etc.); 
identifying, using said at least one processing device, at least one processed customer support ticket from the collection of processed customer support tickets that is related to the customer support ticket, based at least in part on a result of the comparison and a predefined similarity metric; (¶ 0114-0116: discloses the machine learning algorithm is configured to perform machine-learned ranking to identify similar tickets among the historical tickets.  Specifically, a similarity score may be computed for each historical ticket.  The similarity score indicates a degree of similarity of the historical ticket to other tickets.  It may be determined which tickets have the highest similarity score, for example, the top 5 tickets as ranked based on similarity scores, tickets having similarity scores above a threshold, both, and the like.  For a set of one or more of the historical tickets, the historical root causes are analyzed and the same or similar historical root causes are determined for each set of historical tickets.  The tickets having the highest similarity scores are grouped into sets.) and 
generating one or more recommendations to address a customer support incident associated with the customer support ticket using the at least one processed customer support ticket that is related to the customer support ticket.(¶ 0101-0104: discloses at Step 560, a suitable insight is selected for an incident based on the generated suitability scores…at S570 a notification may be generated.  The notification 
Mann does not explicitly disclose the following limitations of generating, using said at least one processing device, a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features; applying the fingerprint for the customer support ticket to a machine learning similarity model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets.
However, Walthers which is pertinent in art to the claimed invention is related to incident management…incident management data may include data associated with trouble tickets, incident reports, helpdesk tickets, and the like. (¶ 0041)
generating, using said at least one processing device, a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features (¶ 0045: discloses fingerprint engine 422 may extract data of incidents and knowledge elements to build a validation set including a plurality of known fingerprints of known incident-knowledge relationships.  Each fingerprint representing a link between one of the plurality of incidents and of the plurality of knowledge elements used for resolving the incident.); 
applying the fingerprint for the customer support ticket to a machine learning similarity model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed 
wherein the machine learning similarity model is trained using a supervised learning technique that evaluates at least a subset of the processed customer support tickets to determine a probability that the customer support ticket is related to one or more processed customer support tickets from the collection of processed customer support tickets (¶ 0068: discloses the prediction engine 425 may be trained as the supervised machine learning model using the training set on each of the plurality of incidents and/or knowledge elements.)
The Walthers reference in at least ¶ 0025 teaches techniques to identify known relationships between closed incidents and knowledge elements by looking for fingerprints indicating links between the closed incidents and the knowledge elements was known in the state of the art.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the fingerprint/prediction techniques taught by Walthers for the machine learning ranking techniques of Mann because both elements were known equivalents for identifying similarities between tickets within the incident management art.  The substitution would have resulted in the predictable result of recommending similar tickets among historical tickets.

With respect to claims 3, 10, and 16, the combination of Mann and Walthers, discloses the method, system, and computer program product, 
wherein the topic model distinguishes different words used to describe related incidents. (¶ 0093: Mann discloses the insight parameters may include known root causes for incidents, textual descriptions of symptoms, the textual descriptions of the incidents may be determined by crawling for textual content.)

With respect to claims 4, 11, 17, the combination of Mann and Walthers discloses the method, system, and computer program product, 
wherein the topic model is trained over the collection of processed customer support tickets. (¶ 0031, 0106, 0131: Mann discloses a root cause for an incident may be determined by a machine learning model trained to identify root causes of incidents.)

With respect to claims 6, 13, and 19, the combination of Mann and Walthers discloses the method, system, and computer program product, 
wherein the customer support ticket comprises an Information Technology ticket as part of a root cause analysis for one or more Information Technology issues under investigation. (¶ 0031, 0036: Mann discloses the data sources of tickets further includes information technology service management systems.  The tickets may be created based on user submissions reporting issues.  Each ticket includes at least a textual description of an issue. The issue may be indicative of an incident which is a root cause that is determined by the root cause analyzer.)

With respect to claim 7, the combination of Mann and Walthers discloses the method of claim 1, 
wherein the one or more extracted features (¶ 0113: Mann discloses ticket metadata) comprise one or more of a timestamp (¶ 0113: Mann discloses a time of creation of the ticket), a username of a user (¶ 0113: Mann discloses username), additional details of the user, a geo-location of the user, a user site, and a network employed by the user. (¶ 0113: Mann discloses IP address)

With respect to claims 8, 14, and 20 the combination of Mann and Walthers discloses the method, system, and computer program product, 
wherein the identified related processed customer support tickets comprise one or more of previously processed customer support tickets and customer support tickets that are processed at substantially the same time as the obtained customer support ticket. (¶ 0062, 0114-0117: Mann discloses the machine learning algorithm is configured to perform machine-learned ranking to identify similar tickets among the historical tickets.  Specifically, a similarity score may be computed for each historical ticket.  The similarity score indicates a degree of similarity of the historical ticket to other tickets.  It may be determined which tickets have the highest similarity score, for example, the top 5 tickets as ranked based on similarity scores, tickets having similarity scores above a threshold, both, and the like.  For a set of one or more of the historical tickets, the historical root causes are analyzed and the same or similar historical root causes are 

12.	Claims 2, 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann (2019/0132191) in view of Walthers (2019/0325323) in further view of Andrassy (2020/0034689).

With respect to claim 2, the combination of Mann and Walthers does not explicitly discloses the method of claim 1, 
However, Andrassy discloses:
wherein the topic model employs Latent Dirichlet Allocation techniques. (¶ 0003: discloses using machine learning and statistical tools such as Latent Dirichlet Allocation for documents clustering and cosine similarity to first learn document topics “representation” in a generative and unsupervised paradigm and then the similarity is computed using topical features or latent representations learned.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm of Mann and Walthers to include Latent Dirichlet Allocation techniques, as disclosed by Andrassy to achieve the claimed invention.  As disclosed by Andrassy, the motivation for the combination would have been to use the LDA techniques for ticket classification and to annotate the issue type. (¶ 0003)

With respect to claims 5, 12, and 18, the combination of Mann and Walthers discloses the method, system, and computer program product,
at least two applied fingerprints (¶ 0055-0056:  Walthers discloses fingerprint engine 422 may output the built validation set that will be used by the prediction engine 425 for further operation and data classification.  After the validation set building process the prediction engine may perform operations based on the validation set and using machine learning or other artificial intelligence techniques to identify incident-knowledge relationships)
The combination of Mann and Walthers does not explicitly disclose the following limitations.
However, Andrassy discloses:
wherein the machine learning similarity model comprises at least two Siamese networks (¶ 0049: discloses using a Siamese bi-directional LSTM neural network architecture) that determine whether of customer support tickets are related (¶ 0049: discloses the bidirectional LSTM networks can be used to provide representations for the different textual descriptions of the investigated ticket), based on the predefined similarity metric (¶ 0049: discloses the representations provided by the bidirectional LSTM neural networks are supplied to a calculation unit which is configured to calculate similarities for the ticket using a predetermined similarity metric comprising a Manhattan similarity metric.)
The Andrassy reference in at least ¶ 0054 also teaches it is known use Siamese LSTM networks for multi-level and cross-level textual similarity learning and using a ticketing system to provide a real world application of semantic textual similarity learning 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have substituted the Siamese neural networks taught by Andrassy for the machine learning techniques of Mann and Walthers because both elements were known equivalents for identifying similarities between tickets within the incident management art.  The substitution would have resulted in the predictable result of recommending similar tickets among historical tickets.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Applicant respectfully submits that the independent claims satisfy §101 at least because the claims recite a practical application under Prong Two of Step 2A. For example, Applicant submits that the amended independent claims solve problems that are particular to, or necessarily rooted in, computer-related technology, under Step 2A, and improve the functionality of, for example, root cause analysis for issues under investigation (e.g., IT issues). The amended independent claims solve problems that are necessarily rooted in computer-related technology because large amounts of processed customer support tickets can be automatically processed, by applying fingerprints of the numerous customer support tickets to a machine learning model to identify related customer support tickets and the to make recommendations to address a customer support incident associated with the customer support ticket using the identified related tickets.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. In the remarks above, improving the functionality of root cause analysis for issues under investigation is not an improvement to computer functionality or any other computer technology or technical field.  As discussed in MPEP 2106.05(a) it is important to note the judicial exception alone cannot provide the improvement. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Applicant respectfully submits that the present independent claims address issues of the prior art by processing a customer support ticket under investigation and collection of processed customer support tickets. A fingerprint representation of the customer support ticket under investigation is obtained comprising a topic vector representation of the customer support ticket under investigation and extracted features. Thereafter, the fingerprint representation of the customer support ticket under investigation and a fingerprint representation of the processed customer support tickets can be applied to the machine learning model to identify processed customer support tickets that are related to the customer support ticket under investigation. One or more recommendations are then generated to address a customer support incident associated with the customer support ticket under investigation using the processed customer support ticket(s) that are related to the customer support ticket under investigation. The claims do not recite an abstract concept alone, but present a full solution based on, and grounded in, technology. Specifically, the claims require steps combined in an unconventional manner - that is, generating fingerprints that can be applied to a machine learning model, before making recommendations based on previously processed related customer support tickets.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the remarks do not make the claimed invention any less abstract. As discussed in MPEP 2106.05, the courts indicated, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). 

Applicant further argues “The additional elements of the present claims recite a specific manner of automatically identifying at least one processed customer support ticket from the collection of processed customer support tickets that is related to the customer support ticket, and then generating the recommendations to address a customer support incident associated with the customer support ticket under investigation using the processed customer support ticket(s) that are related to the customer support ticket under investigation. Thus, Applicant respectfully submits that the independent claims, as a whole, integrate any mental process into a practical application.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and maintains the additional element of “using at least one processing device” is at best a tool to implement the abstract idea and does not render the claims patent eligible because the claims require no more than generic computers (See spec, Fig. 7).  The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more as discussed in MPEP 2106.05 (f)

Applicant further argues “Machine learning workflow classification systems are clearly technology, and embodiments described in the present specification clearly improve this technology. When the claims are viewed as a whole, it is clear that the amended claims specifically describe how to achieve the desired outcome/solution, as opposed to merely claiming the idea of a solution or outcome, which is an important consideration in determining whether the claims improves technology (see MPEP 2106.05(a)). These features, when considered as a whole in combination with the other features of the independent claims, integrate any alleged abstract idea into a practical application under Step 2A and/or amount to an inventive concept under Step 2B. As such, Applicant respectfully requests withdrawal of the rejections to the independent claims under §101. The dependent claims are also not directed to an abstract idea under Step 2A at least for their respective dependence from the amended independent claims.”  The Examiner respectfully disagrees.


With Respect to Rejections Under 35 USC 103
Applicant argues “Thus, Mann in view of Andrassy does not disclose or suggest "obtaining a customer support ticket; extracting a topic of the customer support ticket using a topic model based on natural language processing techniques; converting the customer support ticket to a topic vector representation using the topic model, wherein the topic vector representation identifies the extracted topic and comprises a list of words describing the topic based on a collection of processed customer support tickets; extracting one or more features from the customer support ticket; generating a fingerprint for the customer support ticket that comprises the topic vector representation and the one or more extracted features; applying the fingerprint for the customer support ticket to a machine learning similarity model that compares the fingerprint for the customer support ticket to fingerprints of processed customer support tickets from the collection of processed customer support tickets, wherein the machine learning similarity model is trained using a supervised learning technique that evaluates at least a subset of the processed customer support tickets to determine a probability that the customer support ticket is related to one or more processed customer support tickets from the collection of processed customer support tickets; identifying at least one processed customer support ticket from the  collection of processed customer support tickets that is related to the customer support ticket, based at least in part on a result of the comparison and a predefined similarity metric; and generating one or more recommendations to address a customer support incident associated with the customer support ticket using the at least one processed customer support ticket that is related to the customer support ticket," as variously required by each independent claim, as amended. Applicants respectfully request the withdrawal of the rejection of independent claims 1, 9 and 15.” 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner




/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629